UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 13, 2011 INTEL CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-06217 94-1672743 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2200 Mission College Blvd., Santa Clara, California 95054-1549 (Address of principal executive offices) (Zip Code) (408) 765-8080 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. The information in this report shall not be treated as filed for purposes of the Securities Exchange Act of 1934, as amended. Attached hereto as Exhibit 99.1 and incorporated by reference herein is a press release of Intel Corporation (“Intel”) dated April 13, 2011, announcing that beginning with the publication of Intel’s first-quarter earnings report on Tuesday, April 19, the company will revise the presentation of its financial results to reflect the recently closed acquisitions of Infineon Wireless Solutions and McAfee Inc. Infineon Wireless Solutions will now operate as Intel Mobile Communications. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibit is filed as part of this Report: Exhibit Number Description Press release dated April 13, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEL CORPORATION (Registrant) /s/ Cary I. Klafter Date: April 13, 2011 Cary I. Klafter Corporate Secretary
